Name: 88/94/EEC: Commission Decision of 29 December 1987 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  competition
 Date Published: 1988-03-02

 Avis juridique important|31988D009488/94/EEC: Commission Decision of 29 December 1987 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic) Official Journal L 056 , 02/03/1988 P. 0040 - 0041*****COMMISSION DECISION of 29 December 1987 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic) (88/94/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the Common Catalogue of Varieties of Agricultural Plant Species (1), as last amended by Directive 86/155/EEC (2), and in particular Article 15 (2) (3) thereof, Having regard to the application lodged by the Federal Republic of Germany, Whereas, pursuant to Article 15 (1) of Directive 70/457/EEC, seed or propagating material of varieties of agricultural plant species which have been officially accepted during 1985 in at least one of the Member States and which also meet the conditions laid down in Directive 70/457/EEC is, with effect from 31 December 1987, no longer subject to any marketing restrictions relating to the variety in the Community; Whereas, however, Article 15 (2) of Directive 70/457/EEC provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the Federal Republic of Germany has applied for such authorization for a certain number of varieties of different species; Whereas the varieties of maize concerned, in respect of the value for cultivation and use, have not been the subject of official growing trials in the Federal Republic of Germany in view of the German application; Whereas the varieties of oats concerned are of the winter type; whereas the varieties of maize concerned have an FAO maturity class index over 350; whereas it is well known that the varieties of winter oats and the varieties of maize which have an FAO maturity class over 350 are at present not yet suitable for cultivation in view of all the kinds of utilization in the Federal Republic of Germany (second subparagraph of Article 15 (3) (c) of Directive 70/457/EEC); Whereas, therefore, the application of the Federal Republic of Germany in respect of these varieties should be granted in full; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Federal Republic of Germany is hereby authorized to prohibit the marketing in its territory of seed of the following varieties listed in the 1988 Common Catalogue of Varieties of Agricultural Plant Species: Cereals 1. Avena sativa L. Image Lustre 2. Zea mays L. 1.2.3 // Acer Adriatico Alexandros Alton America Anjou 39 Aquilon Apollon Arc Aris-7 Artemis Astore Astro Athina Atlantis Bob Candido Capraia Carassin (w) Cargizeus Cedrus 71 Cevedale Commander Dahlia Dario Decio Dekalb XL 28 Dekalb XL 67 Dekalb XL 70 Dekalb XL 74 A Delo Deneb Dias Dona Enea Excalibur // Fagus Fedro Flucsia G 4647 Geneva Giano Gladiator Gloria Glory Harwest Helios Adour 640 Indiana Isora Isora PR-3380 Jack Kokomo Lara LG 90 LG 94 LG 2350 Lito Logan Loira Maiorca Majority Marmolada Martina (w) Miejour LG 57 Mirabel Mizar Nevada Nicialus Nitsa Norex G 4610 Opale Orfeas // Oro Ortensia Palma Palma PR-3352 Panarea Paolo Parade Pardus G-4580 Performer Pilade Pink Profit PS 71 Rea Rodano Ruby Rusk Salto Squale Squalo T-1054 Star '2000' Strato Tango Themis Tiro Titano Topper Trebbia Trefor Verada Xenon Zeno Zeres Zeta Zico Zingaro Article 2 The authorization given in Article 1 shall be withdrawn as soon as it is established that the conditions thereof are no longer satisfied. Article 3 The Federal Republic of Germany shall notify the Commission of the date from which it makes use of the authorization under Article 1 and the detailed methods to be followed. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 29 December 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 225, 12. 10. 1970, p. 1. (2) OJ No L 118, 7. 5. 1986, p. 23.